Citation Nr: 0322388	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  94-46 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an initial compensable rating for the service-
connected residuals of a fracture at the base of the right 
fifth metatarsal.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to June 
1975.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 RO decision, which 
granted service connection for residuals of a fracture at the 
base of the right fifth metatarsal.  The RO assigned a no 
percent rating for the disability, and the veteran appeals 
for a higher rating.  

In August 1996, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (formerly known as 
Member of the Board).  

The Board remanded the case to the RO in February 1997 and 
April 2000 for additional development of the record.  


REMAND

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
was signed into law.  The VCAA essentially enhances VA's 
obligation to notify her about her claim (i.e., what 
information or evidence is required to grant her claim) and 
to assist her in obtaining evidence to support her claim of a 
higher initial rating for her service-connected right foot 
disability.  

After a preliminary review of the record on appeal, the Board 
finds that the RO has not apprised the veteran of the 
redefined obligations of the VA, as contained in the VCAA.  

Thus, on remand, the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from her 
and what the VA has done and will do to assist her in 
substantiating her claim of a higher initial rating for the 
service-connected right foot disability.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO must also ensure 
that the veteran has been given the requisite time and 
opportunity to respond.  

Furthermore, in its April 2000 remand, the Board directed 
that, among other things, the veteran be afforded another VA 
examination in order to determine the current severity of her 
service-connected right foot disability with particular 
emphasis on the claimed functional loss due to pain.  (The 
Board found that the RO had not ensured compliance with the 
dictates of a previous remand in February 1997.)  

The veteran underwent a VA compensation examination in 
December 2002; however, the Board deems that this examination 
is not adequate for rating purposes.  The examiner furnished 
opinions regarding functional loss due to reduced or 
excessive excursion; loss due to decreased strength, speed, 
or endurance; loss due to absence of necessary structures, 
deformity, adhesion, or defective innervation; and loss due 
to weakened movement.  

Nevertheless, the examiner failed to provide opinions 
regarding functional loss due to pain on use (see DeLuca v. 
Brown, 8 Vet. App. 202 (1995)); whether any pain claimed by 
the veteran was supported by adequate pathology and evidenced 
by her visible behavior; and the degree of deduction in the 
veteran's ability to work, based solely on impairment due to 
the service-connected right foot disability.  

The Board appreciates the fact that this case has been in 
appellate status for a lengthy period of time.  However, a VA 
examination is still required, in order that a complete and 
accurate assessment of the severity of the veteran's right 
foot disability may be obtained.  Additionally, full 
compliance with remand directives was not accomplished, so 
the case must again be remanded for the necessary information 
and development.  Stegall v. West, 11 Vet. App. 268 (1998).  
On remand, any additional pertinent records of treatment of 
the veteran's right foot should also be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  This 
includes issuing any additional letters to 
the veteran and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify her of what information or evidence 
was needed from her and what the VA has 
done and will do to assist her in 
substantiating her claim of a higher 
initial rating for the service-connected 
right foot disability.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where she has 
received treatment for her right foot 
disability since her December 2002 VA 
examination.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the related 
medical records.  

3.  Thereafter, the veteran should be 
afforded a VA examination by a podiatrist 
or orthopedist, in order to determine the 
current severity of her service-connected 
right foot disability, with particular 
emphasis on the claimed functional loss 
(if any) due to pain.  If possible, the 
same physician who conducted the 
September 1997 and December 2002 
examinations should reexamine the 
veteran.  The examiner should provide an 
opinion as to the veteran's functional 
loss (if any) due to pain.  All necessary 
tests should be accomplished.  The claims 
folder and a copy of this REMAND should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examiner's report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses, and 
should describe in detail the extent of 
any functional loss due to the veteran's 
fracture residuals at the base of the 
right fifth metatarsal and any related 
foot disability.  The examiner should 
comment on any functional loss due to 
pain on use, and should state whether any 
pain claimed by the veteran is supported 
by adequate pathology and is evidenced by 
her visible behavior.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
fracture, base of the right fifth 
metatarsal, disability that develops on 
use.  In addition, the examiner should be 
requested to provide an opinion regarding 
the degree of deduction in the veteran's 
ability to work, based solely on 
impairment due to the service-connected 
foot disability.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  

4.  Thereafter, the RO must readjudicate 
the claim of a higher initial rating for 
the service-connected residuals of a 
fracture at the base of the right fifth 
metatarsal.  If the claim remains denied, 
send the veteran and her representative a 
Supplemental Statement of the Case 
and give them an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate disposition.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


